Citation Nr: 0719658	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-28 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.  In September 2006, a hearing was held 
at the RO before the undersigned.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2003 at the age of 56.  
Ischemic cardiomyopathy was certified as the immediate cause 
of death on his death certificate; no other factor was 
certified as a contributory cause of death. 

2.  At the time of his death, the veteran was service-
connected for Hodgkin's disease and a splenectomy.  

3.  During service, in August 1967, the veteran underwent 
supervoltage radiation (otherwise known as mantle radiation) 
therapy during treatment for Hodgkin's disease.

4.  The veteran's service-connected Hodgkin's disease and the 
inservice radiation treatment for that disease are causally 
related to the cause of the veteran's death.  





CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence and Background

As a preliminary matter, the Board has thoroughly reviewed 
all the evidence in the claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v.  West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The claimant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death inasmuch as 
the veteran was exposed to supervoltage radiation during his 
treatment for Hodgkin's disease during service, in August 
1967, and that such exposure led to his developing the 
condition which caused his death.  

A review of the veteran's service medical and personnel 
records reveals that, during his November 1965 pre-induction 
examination, no cardiac irregularities were noted by the 
veteran or the examiner.  Moreover, the veteran's service 
medical records are negative for any cardiac disease.

In July 1967, the veteran consulted his family physician 
following a 6-month period of weight loss, cough, and 
shortness of breath.  A chest x-ray revealed a large anterior 
mediastinal mass.  That tumor was removed later that month at 
Wright Patterson Air Force Base.  Hodgkin's granuloma was 
diagnosed at that time.  Later that month, the veteran's 
diagnosis was confirmed at Walter Reed Hospital.

In August 1967,  the veteran underwent a course of 
supervoltage radiation therapy to the mediastinum and 
pericardium with a total of 3500 Roentgen.  According to a 
March 1969 Special Hematological Examination, no side effects 
were noted at the time.  No shortness of breath, cough, chest 
pain, or edema was reported.

The veteran was discharged from the Air Force, via temporary 
disability, in April 1968.  Later that month, the veteran was 
service-connected for Hodgkin's disease at 100 percent 
disabling.  In April 1969, the veteran's disability rating 
was reduced to 30 percent.

In December 2002, the veteran submitted a claim for an 
increased rating for his service-connected disability.  In 
that letter, he stated, that, "I am also interested in 
making the case that the clustering of symptoms which I 
experience, those that have been worsening over the past 
three years, are from the long term effects of the treatment 
I underwent for Hodgkin's disease while in the Air Force in 
approximately 1963."  Along with his claim, the veteran 
included a note from his consulting physician, written during 
a hospitalization in March 2000, to substantiate his 
contentions.  In that note, R. A. D., M.D., opined that the 
veteran's history of myocardial infarctions, and subsequent 
coronary artery bypass grafting, "may be potentially a late 
effect from radiation therapy."

In February 2003, the veteran died.  The death certificate 
listed ischemic cardiomyopathy as the immediate cause of 
death, with no other disease or defect listed as a 
contributing cause of death.

In a letter dated April 2003, Dr. R.A.D., stated, "Treatment 
of Hodgkin's, probably contributed to development of Cardiac 
Disease and Lymphadema.  He passed away on February [redacted], 2003 
due to severe Cardiomyopathy."  

Also in April 2003, a letter from M. D. D., M.D., stated:

[The veteran] had been under our care since 1993.  
He has had complex medical problems including a 
remote history of Hodgkin's disease for which he 
was treated with chemotherapy and had extensive 
radiation therapy.  Subsequently he developed 
coronary artery disease and congestive heart 
failure in the setting also of chronic lymphedema 
of his lower extremities.  Although his coronary 
artery disease itself cannot be attributed to the 
Hodgkin's disease and radiation, certainly his 
congestive heart failure and particularly in the 
marked lymphedema that contributed to his demise 
were exacerbated by the radiation therapy.  I do 
believe, therefore, that there is sufficient reason 
to believe that his ultimate death was in part 
related to the Hodgkin's disease and radiation 
therapy for that illness.

A claim for service connection for cause of the veteran's 
death was filed by the appellant in April 2003.  

In June 2003, following a review of the veteran's claims 
file, a VA examiner concluded that:  

Veteran did indeed receive Mantle radiation therapy 
for his Hodgkin's disease and he was exposed to 
radiation at that time.  There is some suggestion 
in the literature that this can possibly cause 
ischemic heart disease.  However, this is not 
universal.  Due to the high prevalence of coronary 
artery disease in our population, it really would 
be impossible to relate the veteran's radiation 
therapy to his heart disease without speculation.

Because the veteran was not service-connected for a heart 
condition at any point during his lifetime, and because the 
RO found the veteran's private medical opinions to be 
speculative, the appellant's claim for service connection for 
the cause of the veteran's death was denied in a June 2003 
rating decision.  Furthermore, the RO assigned more probative 
weight to the VA medical opinion because the examiner noted a 
review of the veteran's file.

A notice of disagreement (NOD) was submitted in January 2004.  
In her NOD, the appellant requested a DRO de novo review for 
Dependency and Indemnity Compensation (DIC).  Following a de 
novo review, the RO issued a July 2004 rating decision that 
continued the previous denial.  The July 2004 statement of 
the case (SOC), which also continued the denial, noted that 
the medical opinions for consideration were not in equipoise.

In a hearing before the undersigned Veterans Law Judge, 
conducted in September 2006, the appellant testified that the 
veteran's health began to deteriorate in 2000, and that a 
specialist informed her that his symptoms were common to 
patients treated with radiation.  During the hearing, the 
appellant introduced a new piece of evidence, waiving 
regional office consideration, detailing a University of 
Florida study that linked current heart problems in patients 
to past radiation therapy.  

The article states that, "A new study shows that years later 
[radiation therapy patients] may develop serious heart 
problems because of the radiation therapy they receive..."  
The article goes on to state that, "They're cured from their 
malignancy, but they're not out of the woods from the 
standpoint of their blood vessels and their heart."  
According to the article, of 400 Hodgkin's patients treated 
with radiation between 1962 and 1988, "a substantial number 
developed serious cardiovascular complications."  The piece 
went on to report that 12 percent of patients in the study 
had some sort of cardiovascular problem (that may or may not 
have been related to radiation) after 15 years, and that 
number jumped to 16 percent after 20 years.  Those numbers 
were higher than the national average, and the ages at which 
cardiac problems occurred in the test group led researchers 
to believe that, "The complications are likely related to 
the dose of radiation patients received."

Law and Regulations

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of chronic diseases, was manifested to a compensable 
degree within one year of service discharge.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  In the absence of 
such evidence, the regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  See 38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.310(a), 
3.312 (2006).  With respect to the principal cause of death, 
VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. § 3.312(b) 
(2006).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  See 38 C.F.R. § 3.312 (2006).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App.  341, 346 (1999).  The determination as 
to whether these Hickson requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  In 
addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006).

In addition to the foregoing, service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways, which have been outlined by the Court.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 
10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  
First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.  

In the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  Finally, other "radiogenic" diseases, listed 
under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 
50993-50995 (Sept. 24, 1998), found 5 years or more after 
service (for most of the listed diseases) in an ionizing 
radiation exposed veteran may also be service-connected if 
the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Discussion and Analysis

The veteran's cause of death was listed as cardiomyopathy, 
with no contributing causes.  The veteran was service-
connected for Hodgkin's disease and a splenectomy at the time 
of his death.  The appellant avers that the veteran's death 
is the result of his exposure to supervoltage radiation 
during his treatment for Hodgkin's disease in August 1967.  

In this case, as noted, the appellant claims that the veteran 
was exposed to radiation which contributed to cause his 
death.  However, the cause of his death was not one of the 
cancers listed in 38 C.F.R. § 3.309(d) nor any of the 
radiogenic diseases listed in 38 C.F.R. § 3.311(b).  As noted 
above, the veteran was exposed to radiation during his 
treatment for Hodgkin's disease rather than during a 
radiation risk activity.  See 38 C.F.R. § 3.309(d).  Thus, 
service connection for the cause of death will be considered 
on a direct basis.  

The appellant is entitled to service-connected benefits if 
the evidence establishes that the veteran's service-connected 
Hodgkin's disease and/or the August 1967 inservice radiation 
therapy for service-connected Hodgkin's disease is causally 
related to the veteran's cause of death, cardiomyopathy.

In this case, three positive, private opinions are present.  
The first by Dr. R. A. D., stated in March 2000 that the 
veteran's cardiac condition "may be potentially a late 
effect from radiation therapy."  In April 2003, shortly 
after the veteran's death, the same physician stated that the 
veteran's radiation treatment "probably contributed to 
development of Cardiac Disease and Lymphadedema."  While 
these are positive opinions from a medical professional, 
presenting a possible medical nexus between the veteran's 
radiation therapy and the eventual cause of his death, both 
are equivocal.  Generally, speculative opinions are not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

On the other hand, the April 2003 opinion of Dr. M. D. D., 
stated, "Although his coronary artery disease itself cannot 
be attributed to the Hodgkin's disease and radiation, 
certainly his congestive heart failure and particularly in 
the marked lymphedema that contributed to his demise were 
exacerbated by the radiation therapy.  I do believe, 
therefore, that there is sufficient reason to believe that 
his ultimate death was in part related to the Hodgkin's 
disease and radiation therapy for that illness."  Unlike the 
prior positive opinions, this opinion is unequivocal.  As a 
result, the Board assigns substantial probative value to this 
opinion.

Although the June 2003 VA opinion stated that, "it really 
would be impossible to relate the veteran's radiation therapy 
to his heart disease without speculation," the examiner 
admitted that, "There is some suggestion in the literature 
that [Mantle radiation therapy] can possibly cause ischemic 
heart disease."  Due to the equivocal nature of this medical 
opinion, compounded by the statement that the cause of the 
veteran's death may in fact be related to the veteran's 
radiation therapy, the Board affords little probative weight 
to the VA opinion.

Finally, it is noted that the final piece of evidence, the 
article which detailed a University of Florida study, 
concluded that cardiac complications within a test group of 
radiation-treated Hodgkin's patients exceeded the national 
average.  The veteran was not referenced in this article.  

In sum, the veteran was diagnosed with Hodgkin's disease 
during service for which he also received radiation therapy 
during service.  Dr. M. D. D., M.D., opined that the 
veteran's death was in part related to the Hodgkin's disease 
and radiation therapy for that illness.  Thus, he provided a 
causal connection.  His opinion is unequivocal and on point.  
Although the opinions of Dr. R.A.D. were equivocally stated 
and therefore of diminished probative value, they do 
generally support the probative opinion of Dr. M. D. D.  The 
same is true of the University of Florida study.  While that 
study did not reference the veteran, the study generally 
supports a finding that radiation-treated Hodgkin's patients 
are more likely than average to develop cardiac 
complications.  The probative medical opinion of Dr. M.D.D., 
is supported by two positive opinions as well as the medical 
study.  This evidence is cumulatively of greater probative 
value than the VA opinion which made both a negative and 
positive statement, both in equivocal terms.  

Service connection is warranted if the veteran's service-
connected Hodgkin's disease and the in-service radiation 
treatment for that disease contributed substantially or 
materially to cause the veteran's death; combined to cause 
death; or aided or lent assistance to the production of 
death.  Here, the competent medical evidence establishes that 
there was a causal connection between the service-connected 
Hodgkin's disease and the subsequent in-service radiation 
treatment, and the cardiac disease which was the primary 
cause of death.  

The Board concludes that service connection for the cause of 
the veteran's death must be granted.  As reflected by the 
discussion above, the evidence is, at the least, in 
equipoise, and the benefit-of-the-doubt rule would apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and non-
prejudicial.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


